Rodd Naquin
Clerk of Court

Docket Number: 2022 - CW - 0289

Jessica Rizzuto
versus
Paul Rizzuto

To: Randall Mark Guidry Esq.
PO Box 51308
Lafayette, LA 70505

Hon. Cody Martin
P.O. Box 105
Convent, LA 70723

 

Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition
May 20, 2022

Brian J. Prendergast
PRENDERGAST LAW FIRM
4979 Bluebonnet Blvd., Ste.
Baton Rouge, LA
70809-3086
Brian@bplawfirm.com

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

Asal)

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

JESSICA RIZZUTO NO. 2022 CW 0289

VERSUS

PAUL RIZZUTO MAY 20, 2022

In Re: Paul Rizzuto, applying for supervisory writs, 23rd
Judicial District Court, Parish of Ascension, No.
117177.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT GRANTED WITH ORDER. The portion of the district
court’s judgment dated September 23, 2021, finding Paul Rizzuto
in contempt of court is a final, appealable judgment. See La.

Code Civ. P. art. 1915(A)(6); Capital City Press, LLC v.
Louisiana State University System Board of Supervisors, 2013-
1994 (La. 8/28/13), 120 So.3d 250. Therefore, it is ordered
that this case be remanded to the district court with
instruction to grant Paul Rizzuto an appeal pursuant to the
October 13, 2021 pleading notifying the district court of his
intention to seek writs. See In re Howard, 541 So.2d 195 (La.
1989) (per curiam). A copy of this court’s action is to be
included in the appellate record.

The portion of the district court’s judgment that required
Paul Rizzuto to pay Jessica Rizzuto $50,000 before Jessica
Rizzuto is required to refinance the family home is vacated. A
final judgment may not be amended to change its substance. La.
Code Civ. P. art. 1951. A substantive amendment is one that
adds to, subtracts from, or in any way affects the substance of
the judgment. McMillian v. Breen, 2018-0998 (La. App. list Cir.
8/2/19), 282 So.3d 239, 246. The imposition of a condition on
Jessica Rizzuto’s obligation to refinance the family home
affects the substance of the community property judgment signed
on November 13, 2018. See Tuttle v. Tuttle, 430 So.2d 269 (La.
App. Sth Cir.), writ granted, 438 So.2d 569 (La. 1983), and
aff'd, 462 So.2d 175 (La. 1985).

WIL

COURT OF APPEAL, FIRST CIRCUIT

ASL

DEPUTY CLERK OF COURT
FOR THE COURT